Citation Nr: 0516030	
Decision Date: 06/14/05    Archive Date: 06/21/05	

DOCKET NO.  04-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The appellant, who had service from August 
1989 to May 1994, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant received a bad conduct discharge as a 
result of a sentence of a general court-martial.

3.  The appellant was not insane at the time of the 
commission of the offenses that resulted in his general 
court-martial.

4.  The appellant's bad conduct discharge is considered a 
dishonorable discharge for purposes of VA benefits.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 
5107, 5303 (West 2002); 38 C.F.R. § 3.12, 3.102, 3.159, 3.354 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a December 2002 
letter to the appellant, provided to him by the RO prior to 
the initial unfavorable decision in this case, effectively 
notified the appellant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and the division of 
responsibilities between the appellant and the VA for 
obtaining that evidence.  The RO included the provisions of 
38 C.F.R. § 3.12, the regulation governing character of 
discharge determinations and informed him of the type of 
evidence he could submit in support of his claim.  The RO 
informed the appellant that if he did not respond with 
additional evidence that a decision would be made based on 
evidence that had been obtained from military service 
records.  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notification 
requirements of the VCAA by way of the December 2002 letter 
with the inclusion of the pertinent governing VA regulation 
by (1) informing the appellant about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA would seek to provide; (3) informing the 
appellant about the information and evidence the appellant 
was expected to provide; and (4) requesting the appellant to 
provide any information or evidence in his possession that 
pertained to his claim.  The RO concluded by informing the 
appellant that in making a decision on his claim they would 
look at the appellant's military records, any other evidence 
he provided and the applicable VA regulation to make a 
decision.  In addition, the Statement of the Case issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that pertinent portions of the appellant's 
service records, as well as service medical records, are 
associated with the claims file.  The appellant was also 
invited to submit a statement in support of his claim and did 
so.  In that statement the appellant concluded that this was 
all of the evidence that he had to submit.  While the Board 
acknowledges that the appellant has not been afforded a VA 
examination in connection with his claim, such an examination 
is unnecessary since what is at issue is an application of 
the law to the circumstances of the appellant's discharge 
from service and his mental status at the time the offenses 
were committed that led to his general court-martial.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and that the case is ready for 
appellate review.

The basic facts in this case are not in dispute.  In 
September 1991 the appellant was involved in an incident in 
which, as related by the appellant, involved an altercation 
with some other soldiers and that alcohol played a part in 
the incident.  The appellant explained that he ended up 
waving a gun in the barracks to scare other individuals into 
leaving him alone.  The appellant explained that he feared an 
assault of himself and another service comrade.  The 
appellant went on to explain that he did not realize the 
extent of his mistake until he was arrested and charged, but 
noted that he took full responsibility for his actions.  

Service records reflect that a general court-martial was 
convened as a result of the September 1991 incident and that 
the appellant was charged with violating a lawful general 
regulation, assault and carrying a concealed weapon.  The 
record reflects that the appellant pled guilty to the charge 
of violating a lawful general regulation and carrying a 
concealed weapon and was found guilty of the charge of 
assault.  The appellant was sentenced to a reduction in grade 
to private E-1, to forfeit all pay and allowances, to be 
confined for 26 months, and to be discharged from service 
with a bad conduct discharge.  

The appellant's service medical records contain an entry 
dated in September 1991, prior to the incident which led to 
the general court-martial that indicated that the appellant 
had been seen for a mental evaluation for Chapter 13 
administrative discharge and that he was cleared 
psychiatrically for any administrative action deemed 
appropriate by his command.  An entry dated in October 1991 
following the incident indicated that the appellant had been 
seen on an emergency basis by Community Mental Health Service 
and was cleared for any administrative action deemed 
appropriate by the command.  A report of a physical 
examination performed in February 1993 in connection with the 
appellant's discharge from service indicated that the 
psychiatric clinical evaluation was normal.  On the Report of 
Medical History portion of the examination, the appellant 
reported that he had frequent trouble sleeping and depression 
or excessive worry.  The examiner commented that those 
responses referred to a few weeks in October 1992 when the 
appellant had trouble sleeping and had been prescribed some 
Benadryl and that the appellant's being in prison depressed 
him at times.  

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial.  38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c) (2). However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  

The evidence of record clearly demonstrates that the 
appellant was discharged from service with a bad conduct 
discharge as a result of a sentence of a general court-
martial.  Congress has prescribed in 38 U.S.C.A. § 5303(a) 
that a discharge or release from service as a result of a 
sentence of a general court-martial "shall bar all rights of 
such persons under laws administered by the Secretary based 
upon the period of service from which discharged or 
dismissed."  38 U.S.C.A. § 5303(a).  Under the only defense 
to that statutory bar to VA benefits is if it is established 
that at the time of the commission of the offense leading to 
the person's court-martial and discharge that the person was 
insane.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

However, the appellant's service medical records contain no 
evidence of any complaints, treatment or diagnosis of 
psychiatric symptomatology or that the appellant was insane.  
In this regard, the Board notes that the appellant has not in 
any way suggested that he was insane at the time of the 
incident that led to his court-marital.  The appellant's 
service medical records also reflect that just prior and 
following the incident that led to his court-martial he was 
evaluated in the mental health clinic and cleared 
psychiatrically for any administrative action.  In addition, 
the examination performed in connection with the appellant's 
discharge from service reflected that the psychiatric 
clinical evaluation was normal, despite the appellant's 
complaints of frequent trouble sleeping and depression or 
excessive worry.  As such, there is absolutely no evidence 
that would suggest that there was any psychiatric impairment, 
let alone insanity at the time the offense leading to the 
general court-martial was committed.  

The Board acknowledges the appellant's January 2003 statement 
in which he explains the circumstances surrounding the 
incident that led to his court-martial, his acceptance of the 
responsibility and remorse, as well as his productive 
pursuits following service.  However, Congress has prescribed 
that when a discharge is the result of a sentence of a 
general court-martial that VA benefits are unavailable.  
Neither the RO nor the Board is free to ignore statutes 
enacted by Congress.  38 U.S.C.A. § 7104 (c); 38 C.F.R. 
§ 20.101(a).  Therefore, the Board must conclude that the 
character of the appellant's discharge from service is a bar 
to VA benefits.


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


